Citation Nr: 0842126	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  07-13 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 50 percent for dysthymic 
disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1970 to August 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2006 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

In September 2007, the RO requested the veteran's records 
from the Social Security Administration (SSA), however, the 
file contains the SSA records of another individual.  

It appears that the misfiled documents were relied on by the 
RO, which materially affected the adjudication of the claim 
as evidenced by the supplemental statement of the case, dated 
in October 2007.  The misfiled documents have been removed 
from the veteran's file. 

As the RO considered the SSA records relevant to the claim 
for increase, additional development is necessary before 
proceeding with appellate review. 

In light of the above, the case is REMANDED for the following 
action:

1. Ensure VCAA compliance with Vazquez-
Flores v. Peake, 22 Vet. App. 37 
(2008).

2. Obtain the veteran's records from 
the Social Security Administration.

3. Obtain the veteran's records from 
the Shreveport VAMC since April 2007 
and the Waco VAMC since June 2007. 

4. After the development has been 
completed, determine whether or not a 
reexamination is needed to verify the 
current severity of the dysthymic 
disorder, and, if so, afford the 
veteran a reexamination.  In either 
event, adjudicate the claim, if the 
benefit sought remains denied, furnish 
the veteran a supplemental statement of 
the case and return the case to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



